Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony King on 7/14/2022.

The application has been amended as follows: 
	Delete claims 1 and 11 and replace as follows:
	
	--1. A vertical takeoff and landing unmanned aerial vehicle, comprising: a left main wing and a right main wing; a left front wing and a right front wing; a main body which is engaged with the left main wing and the right main wing; a left linear support for connecting the left main wing with the left front wing; a right linear support for connecting the right main wing with the right front wing; the left linear support having a first group of multiple lift propellers arranged thereon; the right linear support having a second group of multiple lift propellers arranged thereon; wherein the left linear support and the right linear support each have a hollow interior; at least one air inlet which is provided on each of the left linear support and the right linear support; at least one air outlet which is provided on each of the left linear support and the right linear support; and a fan which is arranged in the hollow interior of each of the left linear support and the right linear support; and wherein a rotating shaft of the fan is perpendicular to a rotating shaft of each lift propeller in the first and second groups of multiple lift propellers, wherein the air inlets are located at front ends of the left linear support and the right linear support, and the air outlets are located at rear ends of the left linear support and the right linear support; wherein the two ends of each of the left linear support and the right linear support are formed as a tapered structure and said air inlets each has an oblong shape, length-wise directions of the air inlets are provided along a generatrix of the tapered structure.

11. (Currently amended) A cooling system for an unmanned aerial vehicle, comprising: a hollow linear support; a plurality of lift propellers which are arranged on the linear support; a plurality of motors for driving the lift propellers, wherein each motor is used for driving one lift propeller, and the plurality of motors are arranged in the linear support; at least one air inlet which is provided on the linear support; at least one air outlet which is provided on the linear support; a fan which is arranged in the linear support to supply air from an external environment to an interior of the hollow linear support; wherein a diameter or width of each air inlet in the at least one air inlet is less than a radius of the linear support; wherein a rotating shaft of the fan is perpendicular to a rotating shaft of each lift propeller in the plurality of lift propellers, rear end of the linear support; wherein the two ends of the linear support are formed as a tapered structure and said at least one air inlet has an oblong shape, length-wise direction of the at least one air inlet is provided along a generatrix of the tapered structure.—
Cancel claims 5, 14 and 15
In claim 7 on line 1, delete [[6]] and insert “1” therefor.
In claim 10 on line 2, delete [[6]] and insert “1” therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show alone or in combination the features of a cooling system for an unmanned aerial vehicle as claimed comprising a hollow support, a plurality of lift propellers, an inlet and outlet and a fan as claimed wherein the air inlet is has an oblong shape and has its length-wise direction provided along a generatrix of the tapered front end of the support or of an aerial vehicle comprising such two such supports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644